         Case 1:18-cv-01535-CRC Document 33 Filed 10/07/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
BUZZFEED, INC.,                      )
                                     )
            Plaintiff,               )
                                     )
            v.                       )    Civil Action No. 18-cv-01535 (CRC)
                                     )
U.S DEPARTMENT OF EDUCATION,         )
                                     )
            Defendant.               )
                                     )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s September 23, 2019, Minute Order, the parties respectfully submit

this Joint Status Report to inform the Court that, having completed its review of the reprocessed

records, Plaintiff is satisfied and has determined additional motions practice is unnecessary.

       Plaintiff has submitted – and Defendant is reviewing – its billing records with the goal of

resolving the issue of attorneys’ fees without further litigation. The parties respectfully request

until on or before November 7, 2019 to resolve the matter or submit a Joint Status Report proposing

any further necessary proceedings.

Dated: October 7, 2019                        Respectfully submitted,

LOVEY & LOVEY                                 JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney

By: /s/ Matthew Topic                        DANIEL F. VAN HORN, D.C. Bar # 924092
   Matthew Topic                             Chief, Civil Division
   311 N. Aberdeen, Third Floor          By: /s/ John Moustakas
   Chicago, IL 60607                         John Moustakas, D.C. Bar # 442076
   (312) 243-5900                            Assistant United States Attorney
   matt@loevy.com                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
   Counsel for Plaintiff                     (202) 252-2518
                                             john.moustakas@usdoj.gov

                                              Counsel for Defendant
